Citation Nr: 0948486	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-35 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
diabetes mellitus. 

2.  Entitlement to service connection for peripheral 
neuropathy (previously characterized as severe pain in 
muscles with limited range of motion), to include as 
secondary to the Veteran's service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2008 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Nashville, Tennessee that denied the benefits 
sought on appeal.  

The Board notes that the Veteran's claim for peripheral 
neuropathy was previously developed as a claim for severe 
pain in the muscles with a limited range of motion.  While a 
claimant must describe the nature of the disability for which 
she is seeking benefits, her identification of the benefit 
sought does not require any technical precision.  See Ingram 
v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Moreover, a 
claimant may satisfy this requirement by referring to a body 
part or system that is disabled or by describing symptoms of 
the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 
(2009);  see also Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (finding that, when determining the scope of a claim, 
the Board must consider the claimant's description of the 
claim, the symptoms the claimant describes, and the 
information the claimant submits or that the Secretary 
obtains in support of that claim); 38 C.F.R. § 3.159(c)(3).  
At the November 2009 hearing the Veteran clarified the nature 
of his disability, and requested that the issue be re-
characterized as above.  The Board finds this request in 
accord with the current case law and has re-framed the issue 
as a claim for peripheral neuropathy.  Further, at the 
hearing the Veteran requested consideration of secondary 
service connection for both issues on appeal.  This too is 
reflected in the issues as characterized above.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

At the outset, the Board notes that at the Veteran's November 
2009 hearing, he claimed that both conditions on appeal may 
be secondary to his service-connected diabetes mellitus.  The 
Veteran has not been provided any notice of what is required 
to establish secondary service connection.  This notice must 
be provided before adjudication can take place.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b).

A remand is also required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
disability. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  Here, as noted, 
the Veteran seeks service connection for his conditions on 
appeal as secondary to his diabetes.  There is no dispute the 
Veteran is service-connected for his diabetes, and the 
medical record reflects diagnoses of hypertension, documented 
in July 2007 for example, as well as nerve problems and joint 
pain, documented in November 2006 and September 2004 
respectively.  As such, a medical opinion should be sought on 
the issue of secondary service connection.  Additionally, the 
Board notes that at the time of the Veteran's separation 
examination from active duty, bilateral knee pain was 
documented.  An opinion should also be sought on whether the 
Veteran's peripheral neuropathy may be related to this 
symptomatology in service.

Also, at the November 2009 hearing the Veteran testified he 
receives treatment from a Dr. Cook.  These records should be 
requested.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  Further, the record reflects that the Veteran has 
received treatment at the VA Medical Center in Nashville, 
Tennessee, and by Dr. Ledford at Heritage Medical Center, as 
well as at Baptist Hospital.  Any updated VA and private 
treatment records must be obtained and associated with the 
file.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran VCAA notice under 38 
U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b), that 
includes but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate a 
secondary service connection claim.

2.  Contact the Veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain his private 
treatment records from Dr. Cook, the 
physician he referred to at his November 
2009 hearing.  Also, request all updated 
treatment records from Dr. Ledford at 
Heritage Medical Center, and from Baptist 
Hospital.  Thereafter, the RO should 
attempt to obtain those records.  Do not 
associate duplicate records with the 
file.

3. Obtain and associate with the claims 
file all updated treatment records from 
the VAMC facility in Nashville, 
Tennessee.  Do not associate duplicate 
records with the file.  
	
4.	Afford the Veteran a VA examination to 
ascertain 
the nature and etiology of the following 
conditions:
a.	hypertension
b.	peripheral neuropathy

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the these conditions had their onset 
during service or are in any other way 
causally related to or have been 
aggravated by his active service, or to 
any of his service-connected 
disabilities, including diabetes 
mellitus.
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


